DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021, 06/29/2021, 09/28/2021 and 10/26/2021 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 10,886,189 Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application includes similar features of the semiconductor die of the US Patent such as: a substrate; active region and charge redistribution path (as compared claim 1 of the pending application with claims 1, 3 and 5 of US Patent). The following is mapping claims to claims between the pending application vs. US Patent.
Regarding claim 1 of the pending application, US patent discloses a semiconductor die in claim 1 of US Patent comprising: 5a substrate, the substrate comprising boundaries defined by a substrate termination edge (see claim 1 of US Patent); an active region that is isolated from the substrate termination edge by a barrier region (see claim 3 of lines 6-7); and a charge redistribution path on the barrier region, wherein the charge 10redistribution path is coupled to a fixed potential (see claims 3 and 5).
Regarding claim 3 of the pending application, US patent discloses the charge distribution path comprises a metal layer (see claim 6). 
Regarding claim 5 of the pending application, US patent discloses the charge distribution path is inset from the substrate terminate edge (see claim 3). NOTE: in the US Patent, claim 3 is claiming the charge redistribution path is in a region between the barrier region termination edge and the substrate termination edge. Thus, it is clearly understood that the charge redistribution path is inset from the substrate termination edge.  


Regarding claim 10 of the pending application, US patent discloses the charge redistribution path is arranged between the first passivation termination edge and the second passivation termination edge (see claim 8, lines 11-13).
Regarding claim 12 of the pending application, US patent discloses a semiconductor die comprising: a substrate, the substrate comprising boundaries defined by a substrate termination edge (see lines 2-3 of claim 1); 
an active region comprising one or more active devices (See claim 3, lines 3-4); 
a barrier region surrounding the active region, wherein the barrier region 25terminates at a barrier region termination edge that is inset from the substrate termination edge (see claim 3, lines 5-10); and 

Regarding claim 13 of the pending application, US patent discloses the charge redistribution path is formed in a portion of the substrate between the barrier region termination edge and the substrate termination edge (see claim 3).
Regarding claim 14 of the pending application, US patent discloses the charge redistribution path is implanted with dopants (see claim 4).
Regarding claim 17 of the pending application, US patent discloses the charge redistribution path 15is coupled to a fixed potential (see claim 5).
Regarding claim 19 of the pending application, US patent discloses a first passivation layer over the substrate, the first passivation layer terminating at a first passivation termination edge; and a second passivation layer over the first passivation layer and the substrate, the second passivation layer terminating at a second passivation termination edge that is closer to the substrate termination edge than the first 25passivation termination edge (see claim 1).
Claims 2,4,6,7,8,11,15,16,20 and 21 are rejected to as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohse (US 2018/0308972).
Regarding claim 12, Ohse teaches a semiconductor die in fig. 1 comprising: 
a substrate (100), the substrate comprising boundaries defined by a substrate termination edge; 
an active region (20) comprising one or more active devices; 
a barrier region (refer to region of 32/33) surrounding the active region, wherein the barrier region 25terminates at a barrier region termination edge (refer to the edge of 34) that is inset from the substrate termination edge; and 
a charge redistribution path (34) that is formed between the barrier region termination edge and the substrate termination edge.  
Regarding claim 13, Ohse teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ohse teaches the charge redistribution path (34) is formed in a portion of the substrate between the barrier region termination edge (refer to the edge of 34) and the substrate termination edge (refer to the edge of 100).  
5 Regarding claim 14, Ohse teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ohse teaches the charge redistribution path (34) is implanted with dopants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818